Case 1:20-mj-03857-AOR Document 3 Entered on FLSD Docket 10/21/2020 Page 1 of 1

ww

UNITED STATES DISTRICT COURT (Of, 26-),99
SOUTHERN DISTRICT OF FLORIDA
P W/ RK Ad \o

Woo

CASE NO.: 20-MJ-3857- OTAZO-REYES

UNITED STATES OF AMERICA

NOTICE OF TEMPORARY
APPEARANCE AS COUNSEL

Vv.

RICHARD AYVAZYAN,

Defendant. /

COMES NOW, David M. Trontz, and files this temporary appearance as counsel for
the above named defendant(s). This appearance is made with the understanding that the

undersigned counsel will fulfill any obligations imposed by the Court such as preparing and

   

drety bond which may be set.

Counsel's Signature

 

NT

Address 3250 Mary Street. Suite 406
City_Miami State Florida Zip Code 33133
Telephone_(305) 444-0030

Fascimile (305) 444-0039
Florida Bar Number_948111

DONET, MCMILLAN & TRONTZ, P.A., ATTORNEYS AT LAW
SUITE 406, CONTINENTAL PLAZA,3250 MARY STREET, COCONUT GROVE, FLORIDA 33133
*PHONE 305-444-0030+¢ FAX 305-444-0039 © INTERNE WWW.DMT-LAW.COM
